Title: To Benjamin Franklin from Dumas, 11 August 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,La Haie 11e. Août 1780.
J’ai reçu la très-agréable vôtre des mains de Son Exc. Mr. Adams. J’ai taché de lui rendre le séjour de la Haie agréable, & de satisfaire sa curiosité; & j’ai lieu de penser qu’il est content de moi. J’ai eu l’honneur, entre autres de le présenter à M. l’Ambassadeur de France. Enfin je l’ai accompagné jusqu’à Leide; & j’espere de le revoir quand il repassera, pour continuer de lui être utile.
La maniere gaie dont vous parlez, Monsieur, du désastre de Charlestown, pour m’en consoler, produit l’effet que vous vous êtes proposé. Je fais de mon mieux pour que le même effet ait lieu dans les têtes de nos amis en ce pays; & je souhaite que nous recevions bientôt des nouvelles propres à rabattre les fumées qui sont montées dans celles des Anglomanes, au milieu desquels je fais ici en attendant une figure bien mortifiante, celle d’un hibou placé en plein jour au milieu d’un bois rempli d’oiseaux, qui tous l’insultent par leurs cris. Si l’extrême oeconomie que je dois observer, me laissoit une douzaine de Louis de reste, j’aurois volontiers passé ce mois de vacances, où rien ne se fait à Lahaie, à Amsterdam & dans ses environs, tant pour le bien des affaires, que pour ma santé, qui souffre de cette position désagreable.— Je suis bien sensible, Monsieur, à l’obligeant intérêt que vous prenez à ma santé. Je n’ai plus ces obstructions dans les reins; & j’espere que les chaleurs de l’Eté passeront, pour me rétablir entierement d’un espece d’accablement ou d’épuisement qui me reste.
Je suis bien aise de voir que l’affaire de Mr. Jones ne vous compromet en rien, Monsieur.
Voici la copie de la Déclaration notariale du Sr. Is. White, &c. que j’ai remise à S. E. M. l’Ambr. de Fce.
Le Baron de Wulfen, & sa famille de Venlo ne me plaisent ni les uns ni les autres. Ils ont voulu m’excroquer encore de l’argent par une assignation tirée sur moi de 8 Ducats, que j’ai refusé de payer.

J’apprends que Mr. Silas Deane est arrivé dans le fier Rodrigue. Peut-être est-il actuellement à Passy. Permettez, en ce cas, Monsieur, que je place ici les assurances de mon respect pour lui, & l’espérance qu’il m’aime toujours.
J’étois à Leide quand Mr. Appleton a passé ici avec votre Lettre de recommandation. Je l’ai vu un moment à Leide, & lui ai témoigné mes regrets de n’avoir pas été chez moi. Il est allé avec Mr. Adams à Amsterdam.
J’espere que Mr. Wm. Franklin votre cher fils est constamment bien portant, & m’honore toujours de son amitié.
Je suis avec le plus respectueux attachement, Monsieur Votre très-humble & très-obéissant serviteur
Dumas


Permettez, Monsieur, que je vous rappelle l’espérance & promesse que vous m’avez faites dans une de vos Lettres du commencement de l’année passée, d’écrire à mon sujet au Congrès, pour qu’il ratifie mon état d’Agent des Etats-Unis par une Résolution & Commission en forme, qui m’assure enfin une existence à l’abri des évenemens, des chicanes & des Intrigues. Il ne m’étoit jamais venu dans l’esprit, depuis le commencement où je fus honoré des ordres et commissions de l’hon. Committé des Affaires étrangeres, au nom du Congrès, que j’eusse autre chose à craindre pour mon sort, que le mauvais succès de la Révolution Américaine. Mais depuis le commencement de l’année passée, il m’est revenu des Discours qu’ont tenu divers Américains, & ils m’ont lâché à moi-même (entre autres Mr. TULBO, qui paroît fort prévenu contre moi) certaines insinuations, comme si les Commissions & engagemens du dit Committé n’avoient nullement l’importance & la solidité que je croyois; sans me convaincre, ces discours & ces insinuations n’ont pas laissé de me causer à moi, & surtout à ma famille, des inquiétudes qui ont répandu beaucoup d’amertume journaliere sur ma vie. Exposé à toute la haine ici d’un Puissant Parti, ne pouvant compter sur l’amitié & sur la considération des amis de l’Amérique, qu’autant qu’ils verront que le Congrès se soucie de moi, il est naturel que je sollicite qu’il veuille enfin m’honorer d’un moment d’attention; & l’espérance que vous voudrez bien me donner à cet égard, Monsieur, m’est très-nécessaire pour rassurer ma femme & ma fille, à qui l’on ne cesse de remplir la tête de terreurs de toute espece sur mon sort, & par conséquent sur le leur.
Passy à Son Ex. M. B. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie Augt 11 1780
